COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-13-00152-CV


ROY HENSON                                                           APPELLANT

                                           V.

MARRIOTT INTERNATIONAL, INC.                                           APPELLEE
D/B/A THE WORTHINGTON
RENAISSANCE HOTEL FORT
WORTH, INC.


                                     ------------

          FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY

                                     ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                     ------------

      We have considered appellant's “Motion to Dismiss.” Appellant has

requested that we dismiss the appeal with prejudice. It is the court’s opinion that

the motion should be granted; therefore, we dismiss the appeal with prejudice.

See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                               PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: September 26, 2013




                                      2